Judgment of conviction reversed and new trial granted, on the ground that the evidence of corroboration required by section 2013 of the Penal Law, taken in connection with section 392 of the Code of Criminal Procedure, was insufficient. The said reversal is solely for errors of law and not for errors or questions of fact or as a matter of discretion; this court having reviewed all questions of fact and found no error therein. All concur. Present — Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ.